NOTICE OF ALLOWABILITIY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-4 is the recitation in claim 1 of a step requiring coating of the cooled solution in a form of a thing film on a surface of a substrate and removing the mixed solvent from the solution on the surface of the substrate by vaporization. The primary reason for allowance of claims 5-10 is the recitation the solution of ethylene-vinyl alcohol copolymer is dissolved in a mixed solvent of water and propyl alcohol, and that in the step of preparing the solution, the ethylene-vinyl alcohol does not precipitate during the cooling.
The closest prior art is the following: (1) Wang, “Fabrication of Poly(ethylene-co-vinyl alcohol) Monoliths via Thermally Induced Phase Separation and Their Applications,” Doctoral Dissertation, July 2015, which was provided on the Information Disclosure Statement filed by Applicants on 11/3/2021; (2) Sun et al., “Fabrication of a poly(vinyl alcohol) monolith via thermally impacted non-solvent-induced phase separation,” Polymer Journal (2013), 45, 1101-1106. 
Wang teaches a method of forming a mesoporous monolith, the method comprising preparing an EVOH (ethyl vinyl alcohol) solution of a mixed solvent of isopropanol (IPA) and water (IPA/water: 65/35 v/v) at 75ºC. The solution is cooled to 4ºC to form a monolith. The solvent is removed and the monolith is dried under vacuum, which is a vaporization. A mesoporous monolith is formed, meaning a porous skeleton and pores are formed in the method of Wang. See page 29, Section 2.3 Results and Discussion. Wang teaches that a dispersed phase is removed, leaving pores connected by skeletons (page 4, last paragraph of Wang). Wang teaches that the pore and skeleton sizes of the monolith were 2.9 µm and 1.9µm. See page 19, lines 6-8 of Wang. 
Wang fails to disclose that the EVOH (ethyl vinyl alcohol) solution of a mixed solvent of isopropanol (IPA) and water (IPA/water: 65/35 v/v) is coated in the form of a thin film on a substrate after being cooled to form a monolith. It would not have been obvious, based on the teachings of Wang, to coat the solution in the form of a thin film on a substrate, after cooling the solution to form a monolith. 
Sun et al. teach production of a monolith of poly(vinyl alcohol) by thermally impacted non-solvent induced phase separation. The pore and skeleton sizes were controlled in the process of Sun et al. via changing the cooling temperature and the concentration and molecular weight of the PVA. See abstract. In the method of Sun et al., PVA powder was first dissolved into distilled at 95ºC for approximately 3 hours with stirring to form a homogenous solution. The solution was cooled to 55ºC and then acetone (non-solvent) was added dropwise to avoid the formation of precipitates. The mixture was maintained at 20ºC for 24 h, during which phase separation took place, forming a white monolithic material. The solvent in the monolith was replaced by acetone by immersing the monolith in acetone for 12 h under gentle shaking. The monolith was dried in vacuo. 
Sun et al. fail to disclose coating the cooled solution in a form of a thin film on a surface of a substrate before cooling. The solution in Sun et al. is formed by dissolving PVA powder in water at 95ºC to form a solution, cooling the solution, and then adding acetone to avoid the formation of precipitates. Sun et al. fail to teach preparing a solution in which ethylene-vinyl alcohol copolymer is dissolved in a mixed solvent of water and propyl alcohol. The solution which is formed and heated in Sun et al. is a solution of PVA in water only. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766